Case 9:20-cr-00037-DWM Document 37 Filed 03/08/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
UNITED STATES OF AMERICA, CR 20-37-M—DWM
Plaintiff,
vs. ORDER
MARK ALLEN KILGORE,
Defendant.

 

 

This matter comes before the Court on the United States’ unopposed motion
for final order of forfeiture. (Doc. 35.) The Court finds:

1. The United States commenced this action pursuant to 18 U.S.C.
§ 924(d) and 26 U.S.C. § 5872.

2. A Preliminary Order of Forfeiture was entered on January 27, 2021.
(Doc. 27.)

3. All known interested parties were provided an opportunity to respond
and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Doc. 34.)

4. It appears there is cause to issue a forfeiture order under 18 U.S.C.
§ 924(d) and 26 U.S.C. § 5872.

It is therefore ORDERED, DECREED AND ADJUDGED that:

1. The motion for final order of forfeiture (Doc. 35) is GRANTED.
Case 9:20-cr-00037-DWM Document 37 Filed 03/08/21 Page 2 of 2

2. Judgment of forfeiture of the following property shall enter in favor of
the United States pursuant to 18 U.S.C. § 924(d) and 26 U.S.C. § 5872, free from
the claims of any other party, the following property:

° See Attachment 1

3. The United States shall have full and legal title to the forfeited
property and may dispose of it in accordance with law.

oak
DATED this 2 day of March, 2021.

0

Donald W. Molloy District Judge
United States District Court

 

  
